IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS


EX PARTE RICHARD MARK BOWMAN                                      CAUSE NUMBER PD-0208-16




                                             ORDER

       The above styled and numbered cause is before this Court in Cause No. 1921607 from

the County Criminal Court at Law No. 2 of Harris County.

       The Court is of the opinion the following exhibit should be inspected:

               1. State’s Exhibit # 14 (a video)


 Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Harris County is ordered to file the

original exhibit with the Clerk of this Court on or before the 18th day of July, 2016.

       IT IS SO ORDERED THIS THE 11th DAY OF JULY, 2016



                                          PER CURIAM

EN BANC

DO NOT PUBLISH